Name: Commission Regulation (EEC) No 373/78 of 23 February 1978 laying down certain detailed rules for the conduct of distillation operations in the wine sector and defining the event giving rise to payment of the amounts involved in these operations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 2 . 78 Official Journal of the European Communities No L 53/7 COMMISSION REGULATION (EEC) No 373/78 of 23 February 1978 laying down certain detailed rules for the conduct of distillation operations in the wine sector and defining the event giving rise to payment of the amounts involved in these operations ations may arise ; whereas it should be possible to grant exceptional and temporary derogations to coun ­ tries faced with such difficulties ; Whereas in certain regions of the Community it is possible for wine producers to have their products distilled by itinerant distillers ; whereas in such cases the date of delivery of the wine and the by-products to these distillers is treated as the date of entry to the distillery ; Whereas so as to maintain the existing relationship between the purchase price of wine or of the by ­ products of wine-making intended for distillation and the aid or, as the case may be , the price for alcohol in the case of obligatory distillation , it is indispensable to provide that the same representative rate be used in both cases for conversion into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Articles 6b (4), 6c (4), 6d (5), 7 (3 ), 24 (7), 24a (5) and 24b (4) thereof, Whereas pursuant to Article 4 (2) of Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value on the unit of account used for the common agricultural policy (3 ), the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, shall be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part tran ­ saction was carried out ; Whereas , pursuant to Article 6 of the abovementioned Regulation , the time when a transaction is carried out is considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules , by the rules of the Member State concerned , in which the amount involved in the transaction becomes due and payable ; Whereas in the case of the distillation operations provided for in Articles 6b , 6c , 6d , 7 , 24, 24a and 24b of Regulation (EEC) No 816/70 , it appears appropriate to consider as the event giving rise to payment of the aid and of the purchase price for alcohol in the case of obligatory distillation , the entry to the distillery of the wine or of the by-products of wine-making intended for distillation ; Whereas certain administrative difficulties in the appli ­ cation of this Regulation to obligatory distillation oper HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of the distillation operations referred to in Articles 6b , 6c , 6d , 7 , 24, 24a and 24b of Regula ­ tion (EEC) No 816/70 , the event , within the meaning of Article 6 of Regulation (EEC) No 1134/68 giving rise to payment of the aid or of the price for alcohol delivered for obligatory distillation , shall be consid ­ ered occurring on the date of entry to the distillery of the wine or of the by-products of wine-making intended for distillation . However, for the 1977/78 wine-growing year and in respect of the distillation operations referred to in Arti ­ cles 24 and 24a of Regulation (EEC) No 816/70 , the Member States may choose to consider the event as occurring when the alcohol is delivered to the inter ­ vention agency . (&gt;) OJ No L 99 , 5 . .S. 197 «, p. I. ( 2 ) OJ No L 303 , 28 . 11 . 1977 , p. 1 . 3 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 53/8 Official Journal of the European Communities 24 . 2 . 78 2. The conversion rate in the case of obligatory distillation to be applied to the minimum purchase and purchase prices fixed in units of account shall be the representative rate applying on the date when the wine or the by-products of wine-making enter the distillery. Where use is made of the second subparagraph of paragraph 1 , the conversion rate to be used shall be the representative rate appliyng on the date when the alcohol is delivered to the intervention agency . If the representative rate is changed , the purchase prices specified in contracts previously concluded between a distiller and a producer shall be , for deliv ­ eries made after the new rate applies , considered as adjusted in accordance with the new representative rate , the adjusted amount being however limited to the amount of the minimum purchase price expressed in national currency . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1978 . For the Commission Finn GUNDELACH Vice-President